DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a cleaner comprising a rotatable fan to produce noise having a frequency of 20,000 Hz or higher, and fNz = (m- kx V) x N/60 and m=nxZ+kxV, where n is an order, m is an integer, and k is an integer, classified in F04D29/663,668.
II. Claims 16-20, drawn to a method for setting a cleaner, classified in FO5D2260/96.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In the instance case, the apparatus as claimed can be used to practice another and materially different process such as the cleaner being set using a different noise frequency equation (e.g. two times the frequency equation). 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses — F04D29/663,668 vs. F05D2260/96). Furthermore, the search for one invention will not necessarily yield relevant art for the other invention; and the prior art applicable to one invention will not be necessarily relevant for the other invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Tiffany Adigwe on 04/26/2022 a provisional election was made with traverse to prosecute the invention of the apparatus, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/23/2021 was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the following variables: n, m and k. “m” is a function of n and k, which are described as an “order” and an “integer”. Applicant has not disclosed what these variables are.  
Claim 1 further recites the equation             
                
                    
                        f
                    
                    
                        N
                        Z
                    
                
                =
                
                    
                        m
                        -
                        k
                        V
                    
                
                 
                ×
                 
                
                    
                        N
                    
                    
                        60
                    
                
            
         and             
                m
                =
                n
                Z
                +
                k
                V
            
        .  Substituting in for “m” it follows with basic algebra that             
                
                    
                        f
                    
                    
                        N
                        Z
                    
                
                =
                
                    
                        
                            
                                n
                                Z
                                +
                                k
                                V
                            
                        
                        -
                        k
                        V
                    
                
                ×
                 
                
                    
                        N
                    
                    
                        60
                    
                
            
        .  The kV terms cancel out leaving             
                
                    
                        f
                    
                    
                        N
                        Z
                    
                
                =
                
                    
                        n
                        Z
                    
                
                ×
                 
                
                    
                        N
                    
                    
                        60
                    
                
            
        . Given that the variables k, V and/or kV fall out of the equation Applicant has not shown how these variables corresponds to the frequency.  
Claim 2 recites that “m is a value associated with an attenuation rate of the noise with respect to a distance from the fan or the ribs”.  First, m is defined by the equation nZ+kV where Z in the number of blades, V is the number of ribs and n and k are coefficients, none of the terms indicate an attenuation rate with respect to a distance.  Second, a distance requires a measurement between two points; a beginning point and an end point.  Applicant has only provided a single point: the fan or the ribs.  Thus, Applicant has not shown a correlation between m and an attenuation rate with respect to a distance and failed to describe the two points for the distance measurement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear in that it recites the following variable: n, m and k. It is unclear what m, n and k mean with respect to the claimed invention.  See 112a rejection above.
Claim 1 is also unclear in that the equation             
                
                    
                        f
                    
                    
                        N
                        Z
                    
                
                =
                
                    
                        m
                        -
                        k
                        V
                    
                
                 
                ×
                 
                
                    
                        N
                    
                    
                        60
                    
                
            
         and             
                m
                =
                n
                Z
                +
                k
                V
            
         reduces to             
                
                    
                        f
                    
                    
                        N
                        Z
                    
                
                =
                
                    
                        n
                        Z
                    
                
                ×
                 
                
                    
                        N
                    
                    
                        60
                    
                
            
        . Thus, it is unclear how k, V and/or kV correspond to frequency. See 112a rejection above.  
Claims 2-15 are unclear in that they depend from claim 1.
Claim 2 is unclear in that it recites that “m is a value associated with an attenuation rate of the noise with respect to a distance from the fan or the ribs”.  See 112a rejection above.  After the reduction, m appears to have no contribution to frequency. Thus, it is unclear what correlates m to an attenuation rate and it is unclear between what two points the distance is to be measured.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd US 3334370 in view of Tsuzuki US 20050220614.
For purposes of the rejection, as best understood by the Office, n merely describes a multiplier for a subset of blades of the fan, where number of blades = (multiplier x subset of blades).  For example, a fan with 6 blades could be written as multiplier = 2 and subset of blades = 3; or it could be written as multiplier = 3 and set of blades = 2.  Such that fNZ=nZ x N/60  or  =(2*3)*N/60, and n is merely a factor of the number of blades.  

    PNG
    media_image1.png
    691
    816
    media_image1.png
    Greyscale
Regarding claim 1, Boyd discloses a cleaner, comprising: 
a motor (31); 
a fan (32) including a number Z of blades (Fig. 2), the fan being rotatable at a rotational speed N about a rotation axis by the motor, the rotational speed N indicating revolutions per minute (inherent in that the motor, connected to the fan, will rotate at some angular rate, wherein the unit of measure is of no patentable weight); 
a cover (26) having an inlet located frontward from the fan (Fig. 2); and 
a number V of ribs located in the inlet (Fig. 3 shows 8 ribs), the ribs extending in a radial direction from the rotation axis and arranged in a circumferential direction about the rotation axis (Fig. 3).
However, it does not teach that the fan is rotatable to produce noise having a frequency fNz of 20,000 Hz or higher, and fNz = (m - k x V) x N/60 and m = n x Z + k x V, where n is an order, m is an integer, and k is an integer. 
Tsuzuki teaches a centrifugal air pump comprising a motor (1) and a fan (2) with blades (21a), the variables are selected ([0053]) and the fan is rotatable to produce noise having a frequency fNz of 20,000 Hz or higher (Fig. 4) in order to reduce noises that are audible to humans by moving the peak frequency to a value beyond the audible frequency band ([0008]).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cleaner as taught by Boyd by utilizing a combination of variables necessary to produce/optimize a frequency at or above 20,000 Hz as taught by Tsuzuki in order to reduce noises by moving a peak frequency outside the range of human audible detection. See MPEP 2144.05 (II).

    PNG
    media_image2.png
    551
    844
    media_image2.png
    Greyscale
Since k and V are inconsequential in determining frequency (see 112a rejection above) one may ask how can they be optimized for frequency if they don’t contribute to the frequency calculation. Inasmuch as the limitations k and V are dependent on a structure to produce the claimed frequency, the optimization of k and V are inherently taught (see MPEP2114 (I)).
Regarding claim 2, the combination further teaches that the integer m is a value associated with an attenuation rate of the noise with respect to a distance from the fan or the ribs (inherent inasmuch as the limitation is dependent on claimed structure see MPEP2114 (I)), and the number Z (Z=79, Tsuzuki Fig. 4), the number V (V=8, Boyd Fig. 3), and the rotational speed N (N=15,900 RPM, Tsuzuki Fig. 4) are determined to cause the frequency fNz to be 20,000 Hz or higher for the integer m being -1 to +1 inclusive (m=n*Z+k*V; n=1, Z=79, k=-10 and V=8; thus m=1*79+(-10)*8 = 79-80=-1).
Regarding claim 3, the combination further teaches that the number Z, the number V, the integer k, and the order n are determined to cause the integer m to be -1 to +1 inclusive (see claim 2 above).
Regarding claim 4, the combination further teaches that after the number Z, the number V, the integer k, and the order n are determined to cause the integer m to be -1 to +1 inclusive, the rotational speed N is determined to cause the frequency fNZ to be 20,000 Hz or higher (see claim 2 above).
Regarding claim 5, the combination further discloses that the number V is 1 to 50 inclusive, the rotational speed N is 1,000 to 40,000 inclusive, the integer k is -10 to 10 inclusive, and the order n is 1 to 10 inclusive (see claim 2 above).
However, it does not teach that the number Z is 2 to 20 inclusive.  Given that Tsuzuki teaches that the number of blades is a result effective variable in determining frequency ([0053]), unless Applicant can show that the particular range of Z is critical it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the number of blades of the fan, as taught by Tsuzuki, by using 2-20 blades, as taught by Applicant, in order to discover the optimum or workable frequency ranges by routine experimentation.
Regarding claim 6, the combination does not teach that the number Z is 11, the number V is 14, the rotational speed N is 22,000 to 40,000 inclusive, the integer k is -4, and the order n is 5.
Given that Tsuzuki teaches that the number of blades (nZ) and rotational speed (N/60) are result effective variables in determining frequency ([0053]) unless Applicant can show that the particular range of blade number and rotational speed critical it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the number of blades of the fan and/or the rotational speed of the fan, as taught by Tsuzuki, by using the claimed values/range, as taught by Applicant, in order to discover the optimum or workable frequency ranges by routine experimentation.
Since applicant has not disclosed that having the values of V, k and n being 14, -4 and 5, respectively solves any stated problem or is for any particular purpose and it appears that given the same values the combination would perform equally well, absent persuasive evidence that the particular configuration of the claimed limitation is significant, it would have been an obvious matter of design choice, before the effective filing date of the claimed invention, to modify the values of V, k and n to be the values claimed since there is no specified criticality or purpose for said values. See MPEP 2144.04 (IV).

    PNG
    media_image3.png
    805
    567
    media_image3.png
    Greyscale
Regarding claim 7, Boyd further discloses an inner ring (Fig. 3) at a center of the inlet, wherein the ribs have radially inner ends connected to the inner ring (Fig. 3).
Regarding claim 8, Boyd further discloses an outer ring surrounding the inner ring and defining a profile of the inlet, wherein the ribs have radially outer ends connected to the outer ring (Fig. 3).

    PNG
    media_image4.png
    488
    660
    media_image4.png
    Greyscale
Regarding claim 9, Boyd further discloses that the outer ring includes a plurality of first portions located at intervals in a circumferential direction and each having a first dimension in an axial direction (Fig. 2), and a plurality of second portions each located between adjacent first portions of the plurality of first portions (Fig. 2), and the plurality of second portions each have a second dimension larger than the first dimension (Fig. 2).
Regarding claims 11-13, see claim 2 above.
Regarding claim 14 and 15, see claim 7 above.  
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 10 is allowable for the plurality of first ribs having front ends at least partly located rearward from front ends of the plurality of second ribs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745